In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 21-1653
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.

JASON T. GMOSER,
                                             Defendant-Appellant.
                    ____________________

           Appeal from the United States District Court
                 for the Central District of Illinois.
           No. 14-cr-20048-JES — James E. Shadid, Judge.
                    ____________________

     ARGUED DECEMBER 2, 2021 — DECIDED APRIL 4, 2022
                    ____________________

   Before FLAUM, EASTERBROOK, and KIRSCH, Circuit Judges.
    EASTERBROOK, Circuit Judge. Jason Gmoser ran an opera-
tion that distributed child pornography over the dark web.
The nature and gravity of this oﬀense are not disputed. A jury
rejected Gmoser’s insanity defense and convicted him of en-
gaging in a child-exploitation enterprise. 18 U.S.C. §2252A(g).
After a remand so that lesser included oﬀenses could be
merged into the principal conviction, Gmoser was sentenced
to 30 years’ imprisonment. He does not deny the suﬃciency
2                                                 No. 21-1653

of the evidence, which need not be described. Nor does he
deny that 30 years is a proper sentence for his crime. He does
raise two evidentiary arguments.
    One is that Dr. Benne\ Leventhal, a psychiatrist who tes-
tiﬁed for the prosecution during its rebu\al case, should not
have been allowed to do so because he did not personally ex-
amine Gmoser. He asserts that psychiatric experts cannot tes-
tify about people they have not examined. That is not what
Fed. R. Evid. 703 says. It permits experts to testify based “on
facts or data in the case that the expert has been made aware
of or personally observed.” (Emphasis added.) They must rely
on the kinds of information that “experts in the particular
ﬁeld would reasonably rely on” (ibid.). By failing to proﬀer
any evidence that experts in the mental-health ﬁeld need to
question their subjects personally, Gmoser forfeited an essen-
tial issue under Rule 703.
    Leventhal reviewed the reports prepared by two other
psychiatrists, records from a mental hospital that had exam-
ined Gmoser in depth, and other information. Gmoser asserts
that the Due Process Clause of the Fifth Amendment creates a
personal-interview requirement. We grant that the Constitu-
tion requires prosecutors to produce reliable evidence, but it
does not say what makes expert testimony reliable. Gmoser
does not cite any decision that establishes a constitutional
must-interview rule. Nor can Gmoser get mileage from the
standards of a professional association to which Leventhal be-
longs. Those standards could have been brought to the district
court’s a\ention as part of the Rule 703 inquiry, but that was
not done. (For what it is worth, we do not see a sound basis
for Gmoser’s current accusation that Leventhal behaved un-
ethically by his profession’s standards.)
No. 21-1653                                                   3

    The second argument is that the district judge should not
have admi\ed evidence supplied by Carnegie Mellon Univer-
sity in response to a subpoena issued by the FBI. The Univer-
sity provided records to help the FBI determine who was
managing the computer that distributed child pornography.
According to Gmoser, the subpoena did not satisfy 18 U.S.C.
§3486 because it was not signed by an authorized person. He
insists that, although a “Senior Supervisory Special Agent” of
the FBI may approve such a subpoena, K. Paul Cha, who ap-
proved this one, was a “Supervisory Special Agent” without
the “Senior” tag. If this is so, perhaps the University could
have moved to quash the subpoena, but it did not. It produced
the evidence without protest. Gmoser is not entitled to en-
force the University’s rights—and he did not try to do so in
the district court. This argument, too, has been forfeited.
    Gmoser’s principal argument is that either the Due Pro-
cess Clause or 28 U.S.C. §455(a) entitles him to a new trial be-
fore a diﬀerent district judge. Judge Colin Bruce conducted
the trial. While the case was on remand to deal with the lesser
included oﬀenses, the private bar learned that for several
years Judge Bruce had been sending emails to the United
States A\orney’s oﬃce without copying counsel for the de-
fense. Judge Bruce had worked in the oﬃce of the United
States A\orney for the Central District of Illinois for more
than 20 years before his appointment to the bench, and after
that appointment he failed to take steps essential to ensure
that all case-related communications were in the public rec-
ord. Resolving complaints under the Judicial Conduct and
Disability Act, 28 U.S.C. §§ 351–64, the Judicial Council of the
Seventh Circuit adopted the report of a Special Commi\ee
ﬁnding that Judge Bruce had behaved unethically and needed
to take some time oﬀ from criminal prosecutions.
4                                                    No. 21-1653

   Three of our decisions have addressed the fallout of Judge
Bruce’s ex parte communications. See United States v. Atwood,
941 F.3d 883 (7th Cir. 2019); United States v. Williams, 949 F.3d
1056 (7th Cir. 2020); United States v. Orr, 969 F.3d 732 (7th Cir.
2020). These opinions detail Judge Bruce’s conduct and the
Judicial Council’s response; we need not recapitulate.
    Atwood and Orr hold that, when a district judge laboring
under an ethical problem makes discretionary decisions that
materially aﬀect the conviction or sentence, we will remand
so that a diﬀerent judge can redo the proceedings. For the rea-
sons we have explained already, Gmoser’s situation does not
ﬁt that rule. He contests two evidentiary ma\ers but did not
develop either suﬃciently in the district court to require a dis-
cretionary choice by the judge. And Gmoser has not pointed
to any other discretionary decision that a diﬀerent trial judge
might have handled diﬀerently.
    Williams holds that, in the absence of a contestable discre-
tionary choice, the district court’s judgment stands. Williams
observes that both the Constitution and §455 require new pro-
ceedings when the judge acted under an actual conﬂict of in-
terest, but not just because ex parte communications present
the appearance of a conﬂict. Circumstances showing a serious
potential for bias may require a judge’s disqualiﬁcation, see
Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009), but lesser
degrees of bad appearances do not. See, e.g., Del Vecchio v. Il-
linois Department of Corrections, 31 F.3d 1363, 1372 (7th Cir.
1994) (en banc). Williams holds that the sort of ex parte com-
munications in which Judge Bruce engaged are on the less se-
rious side of that line. In this case, as in Williams, sentencing
was transferred from Judge Bruce to a diﬀerent judge; and in
No. 21-1653                                                            5

this case, as in Williams, the jury’s verdict cannot plausibly be
a\ributed to any questionable decision by Judge Bruce.
   Nonetheless, Gmoser maintains, his situation diﬀers from
Williams because Judge Bruce sent an ex parte communication
during his trial, something that did not happen during Wil-
liams’s trial. District Judge Shadid, to whom this case was
transferred after our remand, explained the circumstances:
   On February 1, 2016, shortly before Gmoser’s trial was to begin,
   AUSA Peirson sent an email to Judge Bruce’s chambers email,
   chambers’ staﬀ, defense counsel, and Peirson’s co-counsel.
   Therein, Peirson directed Judge Bruce to trial documents previ-
   ously ﬁled on the docket by the United States. Her email con-
   cluded by apologizing to Judge Bruce “for any confusion.”
   Peirson’s email was in response to Judge Bruce’s confusion at the
   ﬁnal pretrial conference held earlier that day, where Judge Bruce
   questioned whether the United States had ﬁled all the trial docu-
   ments required under his standing [discovery] order. Peirson’s
   email provided citations to the document numbers and identiﬁed
   the relevant documents for Judge Bruce. In an email addressed to
   AUSA Peirson only, Judge Bruce replied, “My bad. You’re doing
   ﬁne. Let’s get this thing done.” AUSA Peirson forwarded the
   court’s email to her co-counsel, Trial A^orney Keith Becker. How-
   ever, neither government a^orney forwarded a copy to defense
   counsel. Judge Bruce’s reply email was not disclosed to defense
   counsel until September 19, 2018, after the United States A^or-
   ney’s Oﬃce had completed its search for potential ex parte com-
   munications with Judge Bruce.

2020 U.S. Dist. LEXIS 147732 at *4–5 (C.D. Ill. Aug. 17, 2020)
(citations to the record omi\ed). After considering evidence
submi\ed by both parties, Judge Shadid concluded that this
single ex parte email does not evince any actual or potential
bias. He denied Gmoser’s motion under Fed. R. Crim. P. 33
seeking a new trial and later resentenced Gmoser to 360
months’ imprisonment.
6                                                    No. 21-1653

   We appreciate that “Let’s get this thing done” could be un-
derstood as equivalent to “Let’s get a conviction.” If so read,
the email would show bias requiring a new trial. But it also
could be read as equivalent to “Let’s get this trial under way,
now that you have shown compliance with my discovery or-
der.” If that’s the right reading, there is no appearance of bias.
Which reading is correct is a question of fact, as Gmoser’s law-
yer conceded at oral argument. And Judge Shadid made the
necessary ﬁnding when concluding that, in context, the email
has the la\er meaning. That ﬁnding is not clearly erroneous
and so disposes of this appeal.
    Judge Bruce’s thoughtless ex parte emails have caused
needless problems for litigants and the judiciary as a whole.
But as Williams holds, and this case illustrates, they do not al-
ways lead to new trials. Gmoser’s trial was not even arguably
aﬀected by any improper communication or any material dis-
cretionary decision. As Gmoser’s sentence was imposed by a
diﬀerent judge, we do not see a good reason to start from
scratch.
                                                       AFFIRMED